Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered July 28, 1995, convicting him of grand larceny in the fourth degree and petit larceny, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the evidence was legally insufficient (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, the prosecution sufficiently established, through the in-court identifications of the complainants, and the testimony of the police detective who took the defendant’s statement after the incident, that the defendant was indeed the man who stole property from the complainants. Moreover, upon the exercise of our factual review power, we find that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The court properly determined that the defendant’s statement to the police detective was voluntarily made under the totality of the circumstances (see, People v Anderson, 42 NY2d 35, 38).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.